Judgment unanimously affirmed. Memorandum: Defendant contends that *987Supreme Court erred in denying his motion to suppress the identification testimony of two witnesses on the ground that they had been exposed to suggestive pretrial identification procedures. We disagree. The People met their burden of showing that the prompt, on-the-scene showups were not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 544; People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). We reject defendant’s argument that the court failed to make the required findings of fact. The court’s decision establishes that the court credited the testimony of the investigator concerning the manner in which the showup was conducted and did not credit the testimony of defendant. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Burglary, 1st Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Fallon, JJ.